Citation Nr: 0332767	
Decision Date: 11/24/03    Archive Date: 12/01/03

DOCKET NO.  02-03 780	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to a compensable evaluation for the service 
connected hepatitis C.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jeffrey Pisaro, Counsel







INTRODUCTION

The veteran had active service from August 1967 to September 
1968.

This appeal arises from an April 2001 rating decision of the 
Detroit, Michigan Regional Office (RO).


REMAND

The veteran's claim is REMANDED for the following:

1.  The RO must review the claims file 
and ensure that all VCAA notice and 
development obligations have been 
satisfied in accordance with the recent 
decision in Paralyzed Veterans of 
America v. Secretary of the Veterans 
Affairs, as well as 38 U.S.C.A.  
§§ 5102, 5103, and 5103A, (West 2002), 
and any other applicable legal 
precedent.  The veteran should receive 
specific notice as to the type of 
evidence necessary to substantiate his 
claim and the division of 
responsibilities between the veteran and 
VA in obtaining that evidence.  See 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  As part of the notice required 
under the new law, the RO should ask the 
veteran to provide information regarding 
all medical treatment for the disability 
at issue that has not already been made 
part of the record to include all 
records from the Henry Ford Medical 
Center.  The RO should assist the 
veteran in obtaining all relevant 
evidence that is not already of record.  
If records sought are not obtained, the 
RO should notify the veteran of the 
records that were not obtained, explain 
the efforts taken to obtain them, and 
describe further action to be taken.  
Once obtained, all records must be 
permanently associated with the claims 
folder.

2.  Following completion of the above 
development, the veteran should be 
scheduled for a VA liver examination.  
The claims folder must be made available 
to the examiner for review prior to the 
examination and all necessary testing 
should be accomplished.  The examiner 
should indicate whether there is evidence 
of demonstrable liver damage with mild 
gastrointestinal disturbance; whether 
there is minimal liver damage with 
associated fatigue, anxiety and 
gastrointestinal disturbance of lesser 
degree and frequency but necessitating 
dietary restriction or other therapeutic 
measures; whether there is evidence of 
moderate liver damage and disabling 
recurrent episodes of gastrointestinal 
disturbance, fatigue and mental 
depression; whether there is evidence of 
marked liver damage manifested by liver 
function test and marked gastrointestinal 
symptoms, or with episodes of several 
weeks duration aggregating three or more 
a year and accompanied by disabling 
symptoms requiring rest therapy; whether 
there is evidence of intermittent 
fatigue, malaise and anorexia, or 
incapacitating episodes with symptoms 
such as fatigue, malaise, nausea, 
vomiting, anorexia, arthralgia and right 
upper quadrant pain having a total 
duration of at least one week, but less 
than two weeks during the past 12 month 
period; whether there is evidence of 
daily fatigue, malaise and anorexia 
(without weight loss or hepatomegaly) 
requiring dietary restriction or 
continuous medication, or incapacitating 
episodes with symptoms such as fatigue, 
malaise, nausea, vomiting, anorexia, 
arthralgia and right upper quadrant pain 
having a total duration of at least two 
weeks, but less than four weeks during 
the past 12 month period; whether there 
is evidence of daily fatigue, malaise and 
anorexia with minor weight loss and 
hepatomegaly, or incapacitating episodes 
with symptoms such as fatigue, malaise, 
nausea, vomiting, anorexia, arthralgia 
and right upper quadrant pain having a 
total duration of at least four weeks, 
but less than six weeks during the past 
12 month period; whether there is 
evidence of daily fatigue, malaise and 
anorexia with substantial weight loss (or 
other indication of malnutrition), and 
hepatomegaly, or incapacitating episodes 
with symptoms such as fatigue, malaise, 
nausea, vomiting, anorexia, arthralgia 
and right upper quadrant pain having a 
total duration of at least six weeks 
during the past 12 month period but not 
occurring constantly; or whether there is 
serologic evidence of hepatitis C 
infection and the following signs and 
symptoms due to hepatitis C infection: 
near constant debilitating symptoms such 
as fatigue, malaise, nausea, vomiting, 
anorexia, arthralgia and right upper 
quadrant pain.  Each of the above rating 
criteria must be addressed by the 
examiner in the written report of 
examination.

3.  When the above development has been 
completed and the RO has complied with 
the notice and duty to assist provisions 
of 38 U.S.C.A. § 5103 (a) and (b) to 
include the appropriate time period for 
receipt of additional information or 
evidence, the RO should review the 
expanded record and re-adjudicate the 
issue on appeal.  If any benefit sought 
remains denied, a supplemental statement 
of the case (SSOC) should be issued that 
includes the old and new rating criteria 
for the definition of weight loss under 
38 C.F.R. § 4.112, and the veteran and 
his representative should be afforded an 
opportunity to respond before the case 
is returned to the Board for further 
appellate review.  The SSOC must contain 
notice of all relevant actions taken on 
the claim, including a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal, including 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002).  Additionally, if the 
veteran does not appear for a scheduled 
examination, the SSOC should 
specifically refer to 38 C.F.R. § 3.655 
(2003).  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 


to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.43 and 38.02.


	                  
_________________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




